AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheel l

(NOTE: Identify Changes with Asterisks (*))

UNITED STATES DisTRiCT CoURT

District of l\/Ioiitana

UNITED STATES OF AMERICA
V.

ANTHONY W|LL|Al\/| FELTON

2/13/2019

Date of Original Judgment: nw i_`_vir y
(Or Date of Last Amended Judgment)

 

 

Reason for Amendment:

l:\ Correction of Sentence on Remand (18 U.S.C. 3742(0(1) and (2))

E] Rcduction of Sentence for Changed Circumstances (Fed. R. Crim.
P. 35(b))

|:| Correction of Sentence by Seiitencing Couit (Fed. R. Crim. P. 35(a))
l:l Correctioii of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT:

|Zl pleaded guilty to count(s) ‘l & 2 Of |ndictmen't

V\/\./\/V\./\./VVV\/\/\_/V\/

AMENDED JUDGMENT IN A CRIMINAL CASE

Case Number: CR 18-63-BLG-SPW-O‘l

USM Number: 17252-046

Lance G. |__unva|| (Appointed)
Defendant’s Attoi'ney

 

\:l Moditication of Supervision Conditions (18 U.S.C. §§ 3563(€) or 3583(€))
|J l\/lodification of Imposed Term of Iinprisonment for Extraordinary and
Compelling Reasons (18 U.S.C. § 3582(c)(1))

E Modification of Imposed Term oflmprisonment for Retroactive Amendment(s)
to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))

l:l Direct Motion to District Court Pursuant ij 28 U.S.C. § 2255 or
|:| 18 U.S.C. § 3559(c)(7)

ij Modit`ication of Restitution Order ( 18 U.S.C. § 3664)

 

[| pleaded nolo contendere to count(s)

 

which was accepted by the court
|:| was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
`Title & Section Natiire of Offensew
_ 18:21 133 Ba'ni< eurgiary
18:21 ‘l 33

w v ,,

Bank Burglary

  

 

`The defendant/is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.
|:| The defendant has been found not guilty oii count(s)

 
  

 

n 7 of this judgment The sentence is imposed pursuant to

  
 
  

" ;1'2/17/2017#

12/17/2017 2

 

 

 

 

M Count(s) 3 is

 

|:| are dismissed on the motion of the United States.

. _ lt is ordered t_hat the defendant _must notify the Uni_ted States Attor_ney for this district within 30 da s of any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed hy this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes iri economic circumstances

 

MAR l 3 ZUl§

C|erk, U S District Court
District Of Montana
Billings

 

3/13/2019

 

Date

Imposition of Judgment

District Judge

 

-S(ignature of .ludge

Susan P. Watters

 

Name and Title of Judge
3/13/2019

 

Date

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 2 _ Imprisonment (NOTE: Identify Changes with Asterisks (*))

Judgment _ Page 2 of 7

 

DEFENDANT: ANTHONY W|LL|AM FELTON
CASE NUMBER: CR 18-63-BLG-SPW-01

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :

24 months on each count to run concurrent

M The court makes the following recommendations to the Bureau of Prisons:

that the defendant participate in the RDAP program, if eligib|e.

The defendant is remanded to the custody of the United States Marshal.

l:| The defendant shall surrender to the United States Marshal for this district:
|:l at |:] a.m. l:l p.m. on

 

|] as notified by the United States Marshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before 2 p.m. on

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245C (Rev. 02/] 8) Amended Judgment in a Criminal Case

Sheet 3 _ Supervised Re|ease (NOTE: Identify Changes with Asterisks (*))

 

Judgment-Page 3 of 7
DEFENDANT§ ANTHONY W|LL|AM FELTON

CASE NUMBER: CR 18~63-BLG-SPW-01
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

3 years on each count to run concurrent

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crirne.
2. You must not unlawfully possess a controlled substance.

You must refrain nom any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court

|:| The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check ifapplicable)

4- l:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (chec/c if applicab/e)

5. M You must cooperate in the collection of DNA as directed by the probation officer. (check yapplicable)
|] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U. S. C. § 20901, et seq. ) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7. |'_`] You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 3A - Supervised Release

- Judgment_Page Z of z
DEFENDANT: ANTHONY W|LL|AM FELTON

CASE NUMBER: CR 18-63-BLG-SPW-O‘l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawfill type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 3D - Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judgment_Page __5__ of _7_
DEFENDANT: ANTHONY W|LL|Al\/| FELTON
CASE NUMBER: CR 18-63-BLG~SPW-01

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant will provide the United States Probation Ocher with any requested financial information and shall incur
no new lines of credit without prior approval of the United States Probation Ocher. You must notify the Probation Ocher
of any material changes in your economic circumstances that might affect your ability to pay restitution, fines or special
assessments

2. The defendant shall submit their person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation ofhcer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Fai|ure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination

3. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Oflice, until the defendant is released from the program by the probation officer. The
defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

4. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sa|e.

5. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

6. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state. '

7. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.

d(< 8. The defendant shall pay restitution in the amount of $31,802.41 at a rate of $220.00 per month or as otherwise directed
by the United States Probation Oche. Payment shall be made to the C|erk, United States District Court, James F. Battin
U.S. Courthouse, 2601 2nd Ave North, Ste 1200, Billings, MT 59101, and shall be disbursed to:

First interstate Bank

C/O Corporate Security (C|aim 18 CR 063)

PO Box 30918

Billings, MT 59106

Stockman Bank
PO Box 250
|\/li|es City, MT 59301

Travelers insurance (Beartooth Bank)
C|aim E7KA4368001H

PO Box 6890

Port|and, OR 97228

Beartooth Bank (deductib|e)
4130 King Ave. W
Billings, MT 59106

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))

Judgment -_ Page § of 7
DEFENDANT: ANTHONY W|LL|AM FELTON

CASE NUMBER: CR 18-63-BLG-SPW-01
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine \¥ Restitution
TOTALS $ 200.00 $ $ $ 31,802.41
|:| The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination

l:l The defendant shall make restitution (including community restitution) to the following payees iii the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately ro ortioned ayment, unless specified otherwise in

the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss**

Restitution Ordered Priority or Percentage
§§ lfj=irstij'inr§rsiaieBatni<:i " t ., :i " ,~ ~ ' `

, y 1 ;;$1;,11_;98";.»96
»\¢» Stockman Bank $980.93

 
 

   
   

  

as ::',:,trav‘eiléré“"ri¢wéi¢féz ` ’!P` ,$28,622:5,,2 " ~

~lq Beartooth Bank $1,000.00

   

    

TOTALS $ 0.00 $ 31 ,802.41

l:l Restitution amount ordered pursuant to plea agreement $

|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid iri full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

¥ ij The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
ij the interest requirement is waived for |:] fine M restitution.

[] the interest requirement for the \:] fine \:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount o losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1 96.

 

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 6 - Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment _ Page 7 of 7
DEFENDANT! ANTHONY W|LL|AM FELTON
CASE NUMBER: CR 18-63-BLG-SPW-O‘l

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A |Zl Lump sum payment of $ 200-00 due immediately, balance due

|:| not later than , or
M in accordance with |:| C, |:| D, |:i E, or |j Fbelow; or

|:| Payment to begin immediately (may be combined with |:| C, |:| D, or l:| F below); or

C |:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D |:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F |j ‘ Special instructions regarding the payment of criminal monetary penalties:

Crimina| monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,
and payment shall be through the Bureau of Prisons' inmate Financial Responsibi|ity Program. Criminal monetary
payments shall be made to the C|erk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Avenue North, Suite 1200, Billings, MT 59101,

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monet penalties is due

during the period of imprisonment All criminal monetary enalties, except those payments made through the F ederal ureau of Prisons’
Inmate Fmancial Responsibility Program, are made to the c erk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

\:I Joint and Several

Defendant and _Co-Defend_ant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

ij

The defendant shall pay the following court cost(s):

|:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the followin order1 (1) assessment, 2) restitution principal (3) restitution interestz (4) fine principal, (5) fine
interest, (6) community restitution, (7) J A assessment, (8) pena ties, and (9) costs, including cost of prosecution and court costs.

